Citation Nr: 1500752	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-05 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for Hepatitis C as a result of exposure to Agent Orange.

2.  Entitlement to service connection for a skin condition to the inguinal area as a result of exposure to Agent Orange, claimed as chloracne and a fungal condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the Veteran's claims to reopen a final decision for service connection for hepatitis C because no new and material evidence was submitted and service connection for chloracne, claimed as a fungal condition of the inguinal regions.  During the pendency of the appeal the jurisdiction of the claims file was transferred to the New York, New York RO.

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claims (Virtual VA and Veterans Benefits Management System (VBMS)).  VBMS does not contain any documents.  Virtual VA contains a November 2014 appellate brief filed by the Veteran's representative and VA medical treatment reports.

The issue of whether new and material evidence has been submitted to reopen a final decision for service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran had Republic of Vietnam service in 1968. 

2. A skin disorder was not shown within one year after discharge from service, and the competent and probative evidence fails to link the Veteran's current skin disorders to service, including exposure to herbicide agents. 



CONCLUSION OF LAW

The criteria for service connection a skin condition to the inguinal area as a result of exposure to Agent Orange, claimed as chloracne and a fungal condition, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Furthermore, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In compliance with VA's duty to notify, the Veteran was notified in an October 2008 pre-rating letter of the evidence necessary to substantiate the claim of service connection for chloracne.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought.  

Furthermore, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, the Veteran or his representative have not alleged or demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, no further action is required with respect to the duty to notify. 

In addition, VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  The Veteran's claims file contains his service personnel and treatment records, VA examination and treatment records, and private medical reports.  The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claim for a skin condition to the inguinal area as a result of exposure to Agent Orange, claimed as chloracne and a fungal condition, on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue of a skin condition to the inguinal area as a result of exposure to Agent Orange has been obtained and the case is ready for appellate review.

The Veteran was afforded a VA examination in October 2008 in order to adjudicate his claim for service connection for a skin condition of his inguinal area.  In this regard, the Board notes that, the VA examiner interviewed the Veteran, performed a dermatological examination and noted his findings and made a diagnosis.  Moreover, the diagnosis is supported by the physical examination findings of the Veteran's skin condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the diagnosis proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection for a skin condition to the inguinal area as a result of exposure to Agent Orange, claimed as chloracne and a fungal condition.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by responding to notices and submitting evidence and argument.  Thus, the Board finds that VA has fully satisfied the duty to assist.  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

The Veteran served in the Republic of Vietnam in 1968 and is, therefore, presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent... unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."). 

For veterans exposed to an herbicide agent during active military, naval, or air service, certain diseases, including chloracne and other acneform diseases consistent with chloracne, shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232 -243 (1999); 61 Fed. Reg. 57,586 -589 (1996).  In order to receive service connection for chloracne based on herbicide exposure, such disease must have become manifest to a degree of 10 percent or more within one year of the last date of herbicide exposure.  38 C.F.R. § 3.307(a)(6)(ii).  Accordingly, in order to grant service connection for chloracne based on herbicide exposure in this case, the evidence must demonstrate chloracne manifest to a degree of 10 percent or more by the end of 1969, a year after the Veteran's service in Vietnam.

The Board has reviewed the entire claims file and finds no evidence of chloracne within one year of service in Vietnam.  Notably, the only service treatment records referencing complaints of a skin condition was in January 1969 where the Veteran was found to have mild acne with fine wet pustules on his buttocks.  Of equal import is the normal skin findings and the lack of notations pertaining to acne at his December 1969 separation examination.  Furthermore, he did not report a history of skin diseases on his December 1969 separation report of medical history.  Recognition is given to the Veteran's report that his inguinal itch and skin condition continued after his service in Vietnam.  However, this contention is contradicted by the normal findings contained in the separation examination report and by the fact that the Veteran did not report seeing a dermatologist after service until August 1991 and October 1992, many years after his return from Vietnam, where he was diagnosed with tinea cruris and lichen simplex chronicus by VA physicians.  See August 1991 VA treatment note and October 1992 VA examination report.  Finally, the October 2008 VA examiner found "an erythematous rash on his groin bilaterally" and "no acne or chloracne", "no scarring alopecia", "no alopecia areata", and "no hyperhidrosis".  The examiner diagnosed the Veteran with dermatophytosis and tinea cruris.  In sum, the Board finds that the record before it fails to establish that the Veteran had chloracne manifest to a degree of 10 percent or more within one year of his return from Vietnam.  Accordingly, presumptive service connection based on herbicide exposure is not warranted. 

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

At an October 1992 VA examination, the Veteran was diagnosed with tinea cruris and lichen simplex chronicus.  A February 1997 VA psychological examination noted that "[the Veteran] has scars of jock itch in both groins."  A July 2000 letter from Dr. K. D., who treated the Veteran for a high blood iron condition, wrote "[the Veteran] also states that he was exposed to Agent Orange which caused him a non-healing rash in both groin areas."  In addition, an August 2001 letter from Dr. R. S. F., who treated the Veteran's hematologic condition, stated "[the Veteran] had some rash in his inguinal area which he attributes to Agent Orange from Vietnam...."  A June 2006 VA treatment record contains a diagnosis of tinea cruris and a March 2012 VA examination report diagnoses the Veteran with dermatophytosis and tinea cruris affecting his groin bilaterally.  The earliest diagnosis of the Veteran's inguinal skin condition occurred more than 20 years after the Veteran's period of service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, providing an opinion as to the etiology of skin disorders falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning physiological and micro-bacterial processes extending beyond an immediately observable cause-and-effect relationship.  There is no record evidence that the Veteran had any medical training or specialized knowledge of dermatology.  Accordingly, the Veteran's opinions in this regard are not competent, and are therefore of no probative value in this case.  Moreover, the two private physicians' statements related to the Veteran's skin condition were not medical opinions on the etiology but rather a restatement of the Veteran's belief of the etiology.  Accordingly, the competent medical evidence shows the Veteran does not have chloracne and his tinea cruris began decades after the Veteran's service separation.

The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge, and thus is competent to relate his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994), and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, however, the Veteran's assertions of always having itchy skin and a skin problem in his inguinal region - which suggests continuity of symptoms - are not credible given the lack of evidence showing a chronic skin disability at separation from service or for many years thereafter.  Indeed, as noted, the Veteran's skin was normal at separation from service and the Board notes that the passage of more than 20 years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Significantly, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the current skin disabilities diagnosed many years after the Veteran's discharge and any incident of service, including the presumed herbicide exposure therein.

Accordingly, the Board finds that the claim of entitlement to service connection for a skin condition in the inguinal region as a result of Agent Orange exposure, claimed as chloracne and a fungal condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for a skin condition to the inguinal area as a result of Agent Orange exposure, claimed as chloracne and a fungal condition, is denied.


REMAND

In a January 2005 rating decision, the RO denied the Veteran's claim for service connection for hepatitis C as a result of Agent Orange exposure.  The RO's denial was based on the finding that the Veteran's hepatitis C was a result of the Veteran's willful misconduct - i.e. intravenous use of heroin and cocaine.  The Veteran filed a subsequent claim for service connection for hepatitis C as a secondary to his service connected post traumatic stress disorder (PTSD).  A February 2006 RO rating decision denied the Veteran's claim under this alternative theory of entitlement because there was no showing of a nexus between the Veteran's hepatitis C and his PTSD or any other psychiatric condition incurred or aggravated by military service.  The Veteran did not appeal the January 2005 and the February 2006 rating decisions.  They became final after one year.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held, inter alia, that VA must not only notify the Veteran of the information and evidence necessary to substantiate the underlying claim for service connection, but must also adequately inform him of the basis for the prior denial of his claim.  The October 2008 VCAA letter issued by the RO failed to comply with the requirements of Kent as it only informed the Veteran of the information and evidence needed to substantiate his hepatitis C claim while failing to inform him of the bases for the prior denials of his claims.

CONTINUED ON THE NEXT PAGE

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. §  3.159(b) as to the claims to reopen service connection for service connection for Hepatitis C as a result of exposure to Agent Orange (the subject of the RO's final decision dated February 2006).  The letter must explain, in the context of a claim to reopen, what evidence is necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denials of service connection, and the letter must specifically inform the Veteran of the basis for the prior final denials of his claim. 

Specifically, the letter must inform the Veteran that his claim for service connection for Hepatitis C as a result of exposure to Agent Orange was denied because the preponderance of the record evidence showed his hepatitis C was the result of his willful misconduct of intravenous heroin and cocaine use and the record evidence did not contain medical evidence demonstrating a nexus between his hepatitis C and his service connected PTSD. 

2. Then readjudicate the issue on appeal.  If a benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and provide him an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


